SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2012 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F. and A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the summary of the payment notice related to the Company’sSeries IV Fix Rate Notes in a principal amount ofUSD 17,842,061, due 2012. The Company informs that on July 23, 2012, will start the payment of the eighth installment of interests and the fourth and finalinstallment of principal related to the Series IV Notes issued onJuly 21, 2010. Payment Agent: Caja de Valores S.A. (25 de Mayo 362, Buenos Aires, Argentina) Date of effective payment: July 23, 2012 Number of service to be paid: Eighth installment of interests andfourth installment of principal Period comprised by the payment: April 16, 2012/July 23, 2012 Concept of payment: Interests (100%) Principal (25.00%) Payment Currency: The payment will be made in Pesos at the Applicable Exchange Rate. Outstanding Capital: USD4,460,515.25 Annual Nominal Interest Rate: 7.75% Interest being paid USD 92,815.38(*) Capitalbeing paid USD 4,460,515.25(*) Applicable Exchange Rate To be determined according to the price supplement Observations (*) As part of the issuance of the Fifth Series of Class X Notes (the "Class X") of the Company and in accordance with the relevant Pricing Supplement, certain holders of Class IV Notes (the "Class IV") subscribed the Class X by integratingthe Class IV in-kind. Under the terms of a contract that the Company celebrated with Caja de Valores SA and thenotification that will be sent on this regard, the integrated in-kind amount for Class X, will be excluded from the amount payable on this occasion. Interests will be paid through Caja de Valores S.A. to the noteholders at whose name the Notes were registered on July 20, 2012. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Name: Saúl Zang Title: Responsible for the Relationship with the Markets Dated: July 19, 2012
